Citation Nr: 0412425	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  95-40 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet.

2.  Entitlement to service connection for neck and back 
injury residuals, to include arthritis.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

5.  Entitlement to a compensable rating for residuals of a 
left shoulder abrasion, to include a scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to March 1970.  These matters come before the 
Board of Veterans' Appeals (Board) from rating decisions of 
October 1994 [skin disorder of the feet and stomach disorder] 
and September 1995 [residuals of neck and back injuries, to 
include arthritis and increased ratings for PTSD and 
residuals of a left shoulder abrasion] by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  At a November 1996 hearing at the RO the veteran 
withdrew appeals of two previously perfected issues; namely, 
entitlement to service connection for tinnitus and for 
immersion hands.  He appeared at a videoconference hearing 
before the undersigned in October 2003.

At his October 2003 videoconference hearing the veteran 
withdrew issues of entitlement to service connection for head 
injury residuals and entitlement to compensation under 38 
U.S.C.A. § 1151 for a left wrist disability.  He also 
clarified that his claim of service connection for arthritis 
related to his service connection claim for residuals of neck 
and back injury.  See hearing transcript, page 21.  The issue 
has been characterized accordingly.

In July 2003, the RO granted a temporary total rating for 
hospitalization (12/22/00 through 1/19/01); denied housing 
and aid and attendance/housebound benefits; and increased the 
rating for the PTSD to 50 percent effective from December 
1993.


This appeal is REMANDED, in part (issues #2, 3, 4, 5 and 6 on 
page 1) to the RO via the Appeals Management Center (AMC), in 
Washington D.C.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran is not shown to have a skin disorder of the feet.


CONCLUSION OF LAW

Service connection for a skin disorder of the feet is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  The 
Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

Well-groundedness is not an issue, as the claim for service 
connection for a skin disorder of the feet was considered on 
the merits.  The veteran was notified why the claim was 
denied in the October 1994 RO rating decision, as well as in 
an October 1995 statement of the case (SOC).  He was informed 
in August 1999 that he needed to identify or provide evidence 
that his claimed disorder had occurred in service or had been 
chronic since service.  While not mentioning "VCAA," a 
September 2003 letter advised the veteran of the evidence 
needed to establish service connection for his claimed 
disorder, and of his and VA's respective responsibilities in 
claims development.  An August 2003 supplemental SOC (SSOC) 
outlined pertinent VCAA provisions.

The veteran has not submitted any additional evidence 
subsequent to his receipt of September 2003 letter.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  Under the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651,__(Dec. 16, 2003) (to be codified at 38 U.S.C. § __), 
the Board may proceed with consideration of the appeal.  In 
one form or another the veteran has now received all required 
notice, and has had more than ample time to respond.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously could not have been given prior to enactment 
of the VCAA.  As to notice content, VA's General Counsel has 
held that the requirement of the United States Court of 
Veterans Appeals (Court) language in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) requiring that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was obiter dictum.  Regardless, the 
September 2003 letter advised the veteran what type of 
evidence, to include private medical records, and what was 
needed to establish entitlement to the benefit sought (and by 
inference that he needed to submit such evidence).  He has 
had ample opportunity to respond, and is not prejudiced by 
any technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records, postservice VA and private 
medical records have been associated with the claims folders, 
and VA examinations have been conducted.  He has not 
identified any records outstanding pertinent to this matter.  
In fact, at his October 2003 hearing he informed the 
undersigned that he was not being treated for his claimed 
skin disorder of the feet.  All of VA's notice and assistance 
duties, including particularly those mandated by the VCAA, 
are met.


Factual Background

Service medical records reflect that the veteran's January 
1968 pre-induction and March 1970 release from active duty 
examinations revealed no skin abnormality.  Medical treatment 
records contain no reference to skin problems or treatment.

On July 1970 VA examination a skin disorder was not 
diagnosed.  

On March 1994 VA examination a skin disorder of the feet was 
not noted.  

In November 1996 the veteran testified that he used foot 
powder and wore extra socks in 1968 to treat his claimed 
disorder of the feet, which he characterized as constant 
flaking.  He reported this condition was limited to the area 
between his two little toes on each foot, and had continued 
since his service separation.

On August 1999 VA fee-basis dermatology examination the 
veteran complained of some left shoulder scar tenderness, but 
did not bring up any problems associated with his feet.  His 
feet were not examined.  

On January 2002 VA fee-basis examination the veteran did not 
complain of any foot problems.  A skin disorder of the feet 
was not diagnosed.  

In October 2003 the veteran testified that he had continuous 
problems with a skin disorder of the feet attributable to 
jungle rot incurred in Vietnam.  He indicated that he had 
told numerous physicians about his problem and that he was 
given powder which did not provide any help.  He described 
the location of the problem as being between his little toe 
and the toe next to it.  He stated that he was not currently 
being treated for a skin disorder of the feet.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a skin disorder of the feet.  In the 
absence of proof of a present disability, there cannot be a 
valid claim of service connection.  See Hickson, supra.  
The veteran was advised in September 2003 that to establish 
service connection for a claimed disability, he must show 
that he has such disability and that it is related to disease 
or injury in service.  While he alleges that he has a skin 
disorder of the feet which was incurred in service, he has 
not submitted any evidence of a current diagnosis of such a 
disorder.  On VA examination in January 2002 there was no 
evidence of either disease or abnormality of the feet.  The 
medical record is devoid of a diagnosis of a skin disorder of 
the feet.  As a layperson, the veteran is not competent to 
establish by his own opinion that he has a disability or to 
relate any such disability to service.  Espiritu, supra.  

In the absence of a showing that the veteran now has a skin 
disorder of the feet, the preponderance of the evidence is 
against his claim.  Hence, it must be denied.


ORDER

Service connection for a skin disorder of the feet is denied.


REMAND

The veteran claims that he was first treated for neck and 
back injury residuals (to include arthritis) at the VA 
medical facility at Wadsworth [California] (West Los Angeles 
VA Medical Center ) in 1984.  He also claims he was treated 
at the VA hospital in Palo Alto, California in 1994.  
Further, he claims that he has undergone fee-basis physical 
therapy in Los Osos for the past two years.  See pages 16-19 
of October 2003 hearing transcript.  In September 1997, the 
RO was informed that no records from the 1970's were 
available from the Wadsworth medical facility.  A few records 
from this facility dated in 1983 and 1997 were associated 
with the file.  Records from the VA hospital in Palo Alto, 
from 2000 and 2001, are of record; however, records dated in 
1994 are not.  Records of reported physical therapy, by a Ms. 
Pharr, have not been sought by VA.  The veteran also claims 
that a VA physician had told him that his back disorder was 
due to an injury sustained 25 or 30 years ago.  See page 24 
of hearing transcript.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records may have some bearing on the 
veteran's claim.  

The veteran's last orthopedic examination was in January 
2002.  He reported that he injured his cervical and lumbar 
spine when he was thrown from a vehicle that drove over a 
land-mine.  Status post cervical and lumbar injuries with 
residual degenerative disc disease was diagnosed.  The 
examiner did not offer an opinion as to the etiology.  He 
also did not have the opportunity to review the veteran's 
claims files.  Medical examinations should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 4.2 ("[i]f a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes").  As the veteran has not been afforded a VA 
examination to ascertain the presence and etiology of the 
diagnosed cervical and lumbar disorders at issue, such an 
examination is indicated.  

The veteran testified in October 2003 that his claimed 
stomach disorder, manifested by pyloric stenosis, was caused 
by his traumatic injury in service.  See page 28 of hearing 
transcript.  An examination is necessary to ascertain the 
etiology of the veteran's pyloric stenosis.

At the October 2003 hearing before the undersigned, the 
veteran also indicated that he was being treated by a 
psychologist two times per month and by a psychiatrist once 
every two months.  See pages 5 and 6 of hearing transcript.  
He noted that his VA psychiatrist treats him at the VA Santa 
Barbara, [California] outpatient clinic and that he sees a VA 
fee-basis psychologist in San Luis Obispo, [California].  The 
most recent VA medical treatment records on file are dated in 
January 2001.  VA medical records dated since then must be 
associated with the record.  The most recent VA fee-basis 
treatment information on file is dated in March 2001; recent 
records of such treatment should also be sought.  The veteran 
testified that his PTSD had increased in severity.  He was 
last afforded a VA psychiatric examination in August 2002.  A 
current examination to asses the degree of disability is 
indicated.

The veteran testified in October 2003 that his service-
connected left shoulder laceration residual scar was tender.  
Though such finding was not noted on VA fee-basis examination 
in January 2002, his assertion should be verified.  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  The 
veteran must be advised of the rating criteria revisions.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must provide the veteran 
notice of the revised criteria for rating 
skin disorders which became effective 
August 30, 2002.

2.  The veteran should be asked to 
identify the complete name and address of 
the VA fee-basis physical therapy 
provider (Ms. Pharr) who he claims has 
treated him for the past two years.  The 
RO should thereafter obtain copies of 
complete records of such treatment.  All 
records of treatment the veteran received 
from the private psychologist, Dr. Riley, 
for the period of March 2001 to the 
present should be obtained.  

3.  The RO should obtain for the record 
the veteran's complete treatment records 
from the VA medical facilities in West 
Los Angeles, California (Wadsworth) from 
1984, from Palo Alto, California from 
1994 and from Santa Barbara, California 
from January 2001 to the present.  If 
such records cannot be obtained, an 
explanation should be provided for the 
claims folder.

4.  The veteran must be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any neck and back 
disorder(s), to include arthritis, he may 
have.  Any indicated tests or studies 
should be conducted.  The claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should render 
an opinion as to the nature of the 
veteran's current neck and back 
disorders, if any, and opine whether it 
is at least likely as not that any such 
disorder, to include arthritis, is 
related to service (and specifically to 
the veteran's claimed injury of being 
thrown from a vehicle).  The report of 
the examination should include the 
rationale for all opinions expressed.  

5.  The veteran should also be afforded a 
VA gastrointestinal examination.  The 
examiner should review the claims 
folders, provide a diagnosis for any 
current stomach disorder shown, and opine 
whether it is at least as likely as not 
that any such stomach disorder is related 
to service (and specifically to trauma in 
service).  Any indicated tests or studies 
should be accomplished.  The examiner 
must explain the rationale for any 
opinion given.

6.  The RO should also arrange for the 
veteran to be afforded a VA psychiatric 
examination (by a psychiatrist who has 
not previously examined him) to ascertain 
the current severity of his PTSD.  The 
veteran's claim folders should be 
available to the examiner for review in 
conjunction with the examination.  All 
findings must be reported in detail.  The 
examiner must be furnished a copy of the 
rating criteria for PTSD which became 
effective November 7, 1996 (the current 
criteria).  The examiner must comment as 
to the presence or absence of each 
symptom and finding required under the 
current criteria for 70 and 100 percent 
ratings for PTSD, and the frequency and 
severity of each symptom and finding 
noted.  The examiner should also offer an 
opinion as to whether the veteran's PTSD, 
in and of itself, precludes him from 
securing or maintaining substantially 
gainful employment.  The examiner should 
explain the rationale for any opinion(s) 
given.

7.  The RO should also arrange for the 
veteran to be afforded a skin examination 
to assess the current severity of his 
left shoulder laceration residual scar.  
The scar must be described in detail with 
appropriate measurements and reference to 
any contour distortions, adherence to 
underlying tissue, pigmentation changes, 
textural abnormalities, absence of 
underlying soft tissue, or areas of 
induration or inflexibility.  The 
examiner should indicate if the scar is 
tender.  The claims folders must be 
available to, and reviewed by, the 
examiner.  The examiner should explain 
the rationale for any opinion given.

8.  The RO should then readjudicate the 
remaining matters.  If any remains 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



